Citation Nr: 1757157	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  10-24 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy C. King, Associate Counsel






INTRODUCTION

The Veteran had honorable active duty service with the United States Army from July 2005 to October 2008, with service in Southwest Asia.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the claim of entitlement to service connection for PTSD (to include flashbacks), among other issues.  In his June 2009 formal appeal to the Board (VA Form 9), the Veteran specifically limited his appeal to the issue of entitlement to service connection for PTSD to include flashbacks.  

In accordance with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the issue on appeal has been recharacterized by the Board so as to consider the various psychiatric diagnoses documented in the record in order to determine the nature of the Veteran's current condition relative to the claim he submitted (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge at the local regional office in October 2011. On the date of the scheduled hearing, his representative submitted a letter from the Veteran in which he stated that he wanted to cancel his hearing. The Board, therefore, finds that the Veteran has withdrawn his request to testify before the Board. 38 C.F.R. § 20.704(e) (2017). 

The issue on appeal was previously remanded by the Board in December 2013 so that the Veteran could be scheduled for a VA examination to determine the nature and etiology of any current psychiatric disability.  In accordance with the Board's remand directives, the RO afforded the Veteran a VA examination in February 2014.  An etiological opinion was provided for all currently diagnosed psychiatric disabilities, including PTSD.  Accordingly, the matter was returned to the Board.  

The Veteran's claim was again remanded by the Board in July 2016, as it was determined that the February 2014 VA examination was inadequate for VA purposes.  Specifically, it was noted that the examiner appeared to have a misunderstanding of the criteria for establishing service connection.  While the examiner appeared to concede that the Veteran had some sort of psychiatric disorder noted in service, a negative opinion was provided because it was at least as likely that the medications prescribed in service were due to outside problems, such as problems with his marriage.  The Board noted that in order to establish entitlement to service connection, it is sufficient that the claimed disorder had its onset in service, regardless of whether the psychiatric disorder that commenced in service was related to marital stressors or military experiences.  Thus, the case was remanded for a medical opinion on the question of whether the Veteran's current psychiatric disability commenced during his military service or is otherwise related to his military service.  

In September 2016, the February 2014 VA examiner indicated an unwillingness to provide a new opinion without a new examination of the Veteran due to the passage of time.  The Veteran was subsequently afforded a new examination in June 2017 in which a negative etiological opinion was again provided.  The opinion was subsequently clarified in an August 2017 addendum.  

There is a Virtual VA paperless claims file associated with this claim, and a VBMS (Veterans Benefits Management System) file. A review of the documents in such file reveals that an Appellant's Brief has been submitted on behalf of the Veteran by his representative. This has been considered by the Board in adjudicating this matter. 


FINDINGS OF FACT

1.  The Veteran does not have a confirmed diagnosis of PTSD.

2.  The Veteran's acquired psychiatric disorder, other than PTSD, manifested during his active military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric condition have been met. 38 U.S.C. §§ 1110, 1111, 1154, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 3.304, 3.310, 3.326(a), 4.125, 4.130 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In this case, the Board is granting in full the benefit sought on appeal. Therefore, assuming, arguendo, that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and non-prejudicial and will not be further discussed.

II. Analysis

Generally, to establish service connection there must be competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the in-service injury incurred or aggravated during service. 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Secondary service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). 

In order to establish a claim of service connection for PTSD, a Veteran must show: (1) medical evidence establishing a clear diagnosis of PTSD under 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptoms and a claimed in-service stressor. 38 C.F.R. § 3.304(f). Generally, lay testimony alone is not sufficient to establish that a stressor occurred; it must be corroborated by "credible supporting evidence." See Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 1111. Rebutting the presumption of soundness requires a two-part analysis. VA must (1) demonstrate by clear and unmistakable evidence that a disorder preexisted military service and (2) must demonstrate by clear and unmistakable evidence that a preexisting disorder was not aggravated by military service. 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004). A veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See Cotant v. Principi, 17 Vet. App. 116, 132 (2003). If VA's burden is met, then the veteran is not entitled to service-connected benefits. However, if the presumption of soundness is not rebutted under 38 U.S.C. § 1111, the veteran's claim is one for service connection. This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. Wagner, 370 F.3d at 1096.

The Board is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Equal weight is not given to each piece of evidence contained in the record because not every item of evidence has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert, 1 Vet App. at 55. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

In this case, the Veteran claims service connection for an acquired psychiatric disorder. 

Regarding current disability, an acquired psychiatric disorder is established with various diagnoses documented in VA treatment records. A January 2009 VA treatment record reflects diagnoses of depression and anxiety versus PTSD. A February 2009 VA treatment record reflects diagnoses of anxiety disorder and manic state. A July 2009 VA treatment record reflects diagnoses of bipolar, manic state, anxiety, and mild cognitive impairment. A July 2009 treatment record reflects diagnoses of adjustment disorder (work/academic inhibition) secondary to psychological conditions of bipolar disorder, schizoaffective disorder, and depression. An August 2016 VA treatment record reflects diagnoses of insomnia and manic-depressive illness. The treating medical reports were provided by mental health professionals who are presumed to know the DSM (the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders) requirements applicable to their practice, and to have taken them into account when providing a psychiatric diagnosis. See Cohen v. Brown, 10 Vet. App. 129, 140 (1997). Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has an acquired psychiatric disorder, to include depression, anxiety disorder, bipolar disorder, schizoaffective disorder, manic state, insomnia, and mild cognitive impairment. See 38 C.F.R. §§ 3.102, 4.125; Gilbert, 1 Vet. App. at 55.

Regarding in-service occurrence, review of the service records shows the Veteran's primary specialty was a motor transport operator. In this role, exposure to an IED blast in Iraq in December 2006 is documented with in-service medical records. It is also noted that service treatment records show that in August 2008, the Veteran was prescribed Citalopram (Celexa), an antidepressant and Zolpidem (Ambien), a sedative/sleeping aid. The treatment records at that time identify the conditions of unspecified mental disorder (nonpsychotic), insomnia related to the mental disorder, and adjustment disorder on his problem list.

The February 2014 VA examiner opined that it was less likely than not that the Veteran satisfied the criteria for a PTSD diagnosis, as the Veteran did not endorse full criteria for PTSD. The examiner also opined regarding the diagnosed mood disorder and current depression, noting it was less likely than not that the diagnosed condition existed prior to his entry into active service. The examiner opined that it was less likely than not that the mood disorder had its onset in active service, and that it was less likely than not that the Veteran presented the prodromal signs of the diagnosed mood disorder during active service. The examiner rationalized that although there was documentation of medication, there was no documentation of mental health treatment records that would indicate the basis for the medication, and that it would be speculative to opine that the medication would relate to prodromal signs of a current diagnosis. The examiner stated that it was just as likely that the medication was prescribed for problems the Veteran was experiencing due to stressors in the Veteran's personal life. The examiner opined that it would be speculative to consider such as manifestations of the Veteran's mood disorder. The examiner noted the Veteran's presentation is marked much more significantly by mood and possible paranoia/delusional symptoms.

A new VA examination was conducted in June 2017. The examiner opined that it was less likely than not that the Veteran satisfied the criteria for a PTSD diagnosis, as the Veteran did not endorse full criteria for PTSD. Regarding an unspecified depressive disorder, the examiner opined that such was not the result of his in-service stressor related event, and also concluded it was less likely as not that his depressive disorder had its onset during service or is otherwise related to service. The examiner rationalized that the Veteran "appears to have experienced an adjustment disorder in service related to then-current psychosocial stressors, including divorce, his then-wife's substance abuse issues, and gaining sole custody of his two young children." The examiner stated that the Veteran "does not articulate any nexus between his current depressive symptoms" and cited the Veteran's reports of his current problems with maintaining employment, dissatisfaction in his romantic relationship, and his living situation. 

An addendum VA opinion was obtained in August 2017. The examiner opined that it was less likely than not that any presently diagnosed psychiatric condition had its onset during service or is otherwise related to service. The examiner addressed the significance of the August 2008 service treatment record, showing a prescription for Zolipidem and Citalopram, and noting unspecified mental disorder (nonpsychotic) insomnia related to Axis I/II mental disorder and adjustment disorder on a problem list. In responding, the examiner indicated that the note was from another service treatment record, and that the reason for the treatment was not in the records. The examiner noted that the medications were likely due to problems the Veteran was experiencing with situational stressor events, citing a service treatment record that referenced some mental health symptoms associated with an adjustment disorder and sleep disruption. The examiner pointed to the lack of records, stating "there is no available structured assessment of symptoms that supports any of these problem list items." The examiner also stated that "there are subsequent assessments of symptoms that . . . strongly point to psychiatric disorders that are not conceivably related to service," and references various several post-service symptoms and incidents, one of which happened less than half a year after the Veteran's separation from service. The examiner does not further explain why these symptoms are not conceivably related to service.

The Board finds that, among other issues, the VA examinations and opinions of record denying nexus between the Veteran's current acquired psychiatric condition and service relied on the lack of documentation assessing symptoms to conclude that the in-service mental health treatment was not related to any present disorder, did not unequivocally rule out such a connection or aggravation with a thorough rationale, and as such, are not dispositive on the question of nexus. Service connection is to be based on "all pertinent medical and lay evidence." 38 C.F.R. § 3.303(a). It requires "review of the entire evidence of record, with due consideration to the policy . . . to administer the law under a broad and liberal interpretation consistent with the facts in each individual case." Id. See also Davidson v. Shinseki, 581 F3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence may be sufficient to establish nexus in certain cases). As the examiners based their opinions, in part, on the lack of mental health treatment records, the Board finds them of low probative weight.

The Board's review of the record in its totality shows manifestations of psychiatric symptoms during active service, persistent continuation of those symptoms and episodes close in time thereafter, and significant documentation of treatment since separation. Despite multiple requests, the examiner failed to address the fact that the Veteran was diagnosed and treated for a psychiatric disability during military service.  Rather, the examiner focused solely on the fact that it could not be stated that the Veteran's symptoms were not due to outside stressors. Regardless of the root cause, however, the Veteran was treated for psychiatric symptoms while serving on active duty. As such, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's acquired psychiatric disability was caused by active service. As the evidence does not preponderate against the claim when resolving reasonable doubt in the Veteran's favor, the current acquired psychiatric disability is considered to have incurred coincident with his active service. 38 C.F.R. §§ 3.102, 3.303.

The Board acknowledges that the Veteran contends that he suffers from PTSD; however, the evidence is insufficient to grant service connection for PTSD, as there is no competent diagnosis of PTSD. The record contains no other evidence to suggest that the Veteran has the requisite training or expertise to diagnose himself with a complex medical condition such as PTSD, and as such, his assertions are not competent evidence of a current diagnosis. Finally, under the General Formula for Rating Mental Disorders, only one rating is assigned for psychiatric disorders, even if multiple disorders are present. See 38 C.F.R. § 4.130. Thus, the Board's finding with respect to PTSD is not prejudicial.

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder is established. See 38 U.S.C. § 5107(b). To this extent the claim is granted.


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is granted. 




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


